Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 30, 2017

The Court of Appeals hereby passes the following order:

A18A0040. CONSUALLO RANSOM v. THE STATE.

      In 2012, Consuallo Ransom pled guilty to two counts of aggravated assault and
other crimes and was given a partially probated sentence. In 2016, the trial court
entered an order revoking his probation upon finding that he had committed a new
violent misdemeanor offense. Ransom filed a motion to modify the sentence entered
upon the probation revocation, and the trial court denied that motion on August 10,
2016. Ransom filed a notice of appeal therefrom on September 15, 2016. We,
however, lack jurisdiction for two reasons.
      First, the underlying subject matter of Ransom’s appeal is the revocation of his
probation. Thus, he was required to file an application for discretionary appeal in
order to obtain review of the order he challenges in this Court. See OCGA § 5-6-35
(a) (5); Jones v. State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State,
226 Ga. App. 105 (485 SE2d 214) (1997). His failure to do so deprives us of
jurisdiction over this appeal.
         Second, even if Ransom had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days of entry of the trial court
order sought to be appealed. OCGA § 5-6-38 (d). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Ransom filed his
notice of appeal 36 days after entry of the order he seeks to appeal. Consequently,
his appeal is untimely.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/30/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.